MEYERSON, Judge,
dissenting:
The majority opinion ignores the primary authority relied upon by the court in Berray and in so doing ignores the “involuntary” nature of acts committed in self-defense.
It is now settled that injuries resulting from acts committed by an insured in *437self-defense are not ‘intended’ or ‘expected’ within the meaning of those terms as customarily used in an exclusionary clause like the one involved in the present case.
Allstate Insurance Co. v. Novak, 210 Neb. 184, 192, 313 N.W.2d 636, 640 (1981) (quoting Mullen v. Glens Falls Insurance Co., 73 Cal.App.3d 163, 170, 140 Cal.Rptr. 605, 609 (1977)).
Although Meere may have intended to strike Pruitt, his conduct was not intentional within the meaning of the exclusionary clause of the policy, if, by virtue of the circumstances, he had no choice but to act in self-defense. Because one’s actions in self-defense lack the same element of volition as might be found in “intentional” conduct, such actions ought to fall outside the ambit of an exclusion clause such as is present here.
Because it reasonably appears from the record that Meere acted in self-defense, I would hold that the insured had a duty to provide Meere with a legal defense in this matter. I would reverse the judgment entered below. If it is ultimately determined that Meere did not act in self-defense, then, of course, there is no coverage. Indeed, that is the clear import of Berray.